Title: To James Madison from William Savage (Abstract), 2 February 1805
From: Savage, William
To: Madison, James


2 February 1805, Kingston. “My last Was 17th Ultimo when I transmitted the Names of several persons who represent themselves to be Americans onboard the Ships of War on this Station, This accomapnies [sic] a Copy with some Additional names [not found].

“I must again Solisit the favor of you to State the Balance of my Account, that I may draw for the same; as all my Advances are immediately paid in Cash.”
